Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the Amendment filed on 07/09/2021.
Claims 1-5, 7, 11-16, 18 and 21 are under examination.


Allowable Subject Matter
Claims  1-5, 7, 11-16, 18 and 21 are allowed.
The following is an examiner's statement of reasons for allowance: This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s amendments and arguments filed on 07/09/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for 


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20120143650 A1		METHOD AND SYSTEM OF ASSESSING AND MANAGING RISK ASSOCIATED WITH COMPROMISED NETWORK ASSETS
US 20170346846 A1		SECURITY THREAT INFORMATION GATHERING AND INCIDENT REPORTING SYSTEMS AND METHODS
US 20080262895 A1		BUSINESS RESILIENCE SYSTEMS AND METHODS
US 20170346839 A1		SIMILARITY SEARCH FOR DISCOVERING MULTIPLE VECTOR ATTACKS
US 20180137288 A1		SYSTEM AND METHOD FOR MODELING SECURITY THREATS TO PRIORITIZE THREAT REMEDIATION SCHEDULING
US 9537884 B1		Assessment of cyber threats
US 20070180490 A1		System and method for policy management
US 20180189697 A1		METHODS AND APPARATUS FOR PROCESSING THREAT METRICS TO DETERMINE A RISK OF LOSS DUE TO THE COMPROMISE OF AN ORGANIZATION ASSET

US 20110252479 A1		METHOD FOR ANALYZING RISK

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CHIANG/Primary Examiner, Art Unit 2431